Citation Nr: 1231581	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-27 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and a friend


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served in the Army National Guard (ARNG) with a period of active duty from November 21, 1990, to June 12, 1991, and a period of Title 32 service from June 13, 1991, to July 27, 1992.  The Veteran has additional unverified service in the Arkansas National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The instant matter was previously before the Board in March 2011 and January 2012, and on both occasions the Board remanded the matter for further development, to include providing the Veteran with a VA examination in connection with his claim of service connection for sleep apnea.  After completion of the most recently ordered development, the agency of original jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) in May 2012 wherein it continued the denial of service connection.  The case was returned to the Board the following month.

In October 2010, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.


FINDING OF FACT

The Veteran has sleep apnea that is as likely as not related to military service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran has sleep apnea that is the result of disease incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

At the outset, the Board finds that the medical evidence of record demonstrates that the Veteran has a current diagnosis of sleep apnea.  It is the Veteran's contention that he suffers from sleep apnea as a result of his active military service.  Specifically, he states that while deployed to Saudi Arabia in support of Operation Desert Shield/Desert Storm he was exposed to dust storms, oil fires, and desert conditions.  The Veteran reports having snored from time to time prior to service, but asserts that his snoring increased upon returning home from deployment.  He also states that he developed breathing problems at night.  The Veteran believes that service connection for sleep apnea is warranted because that disability was incurred in service.  See 38 C.F.R. §§ 3.303, 3.304.

In support of his claim, the Veteran's wife, a registered nurse, testified during the October 2010 hearing that upon returning home from deployment the Veteran developed progressive sleeping problems at night.  She indicated that he had severe episodes of apnea and that she would constantly have to wake him up at night.  She reported that he had only mild snoring before deployment.  She also submitted a written statement wherein she stated that she was aware of sleep apnea symptoms and asserted that prior to January 1991, the Veteran did not exhibit symptoms of sleep apnea.  She stated that his symptoms have worsened over time and that he had been issued a CPAP (continuous positive airway pressure) machine by VA for his sleep apnea.  The Veteran's wife offered her opinion that the Veteran's sleep apnea is directly related to his period of active duty.

Also in support of the Veteran's claim for service connection, a fellow Guardsman testified during the October 2010 Board hearing that while deployed, he was exposed to sandstorms, oil fires, and sprays used to keep flies away.  The fellow Guardsman also submitted a written statement, wherein he indicated that he had been best friends with the Veteran for 40 years and had not known him to have any problems with his sleep prior to deployment to the Persian Gulf.  He stated that since the Veteran's return from deployment in May 1991, he has had occasion to observe the Veteran snoring, tossing and turning, and getting up and down at night.  He also reported his belief that the Veteran has, at times, stopped breathing at night.

The Veteran also submitted a VA treatment record, purportedly dated in 1992, although the report itself is not so clearly dated, which shows complaints of trouble sleeping.  

In April 2011, the Veteran was provided with a VA examination.  The examiner stated that he interviewed the Veteran and reviewed the claims folder.  The examiner diagnosed the Veteran as having obstructive sleep apnea, but opined that it was less likely than not that the Veteran's sleep apnea was related to his period of active duty service.  The examiner based his opinion on the fact that the Veteran was not diagnosed as having sleep apnea in service and that in October 2008, he had indicated that his symptoms had been present for seven to eight years.  

A review of the October 2008 sleep study consultation report referred to by the April 2011 examiner records the Veteran's reported history as follows:  "I wouldn't know what a good nights sleep is.  Up several times and doesn't know what causes it.  Can be standing up at work and go to sleep.  Packages product and sometimes goes to sleep.  Has hit shoulder and rumble strips on interstate.  All this 7-8 years."  As previously determined by the Board, while the VA examiner considered this as a statement that the Veteran's symptoms did not begin until seven or eight years prior, that indication is not so plainly stated, especially in light of the other evidence of record noting the onset of symptoms to be shortly after service.  Further, because the examiner failed to discuss the statements of the Veteran, his wife, and his friend regarding the onset of the Veteran's sleep problems shortly after returning from deployment overseas in support of Operation Desert Shield/Desert Storm and the progressive worsening of his symptoms since that time, it cannot be said that the April 2011 VA examiner's negative nexus opinion was based upon consideration of all relevant evidence and the examination report was therefore inadequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Because of the inadequate nature of the April 2011 VA examiner's opinion, the Veteran was afforded another VA examination in March 2012.  A review of that examination report shows that although the examiner made reference to statements of the Veteran, his wife, and his friend regarding the onset of the Veteran's sleep problems shortly after returning from deployment overseas, the examiner failed to specifically identify the medical reasons for accepting or rejecting this evidence regarding onset and continuity of problems since service, as requested to do so by the Board in its January 2012 remand.  Further, and most notably, the VA examiner did not render an opinion as to the likelihood that the Veteran's currently diagnosed sleep apnea is related to his period of active duty service from November 21, 1990, to June 12, 1991.  Rather, the examiner stated that the Veteran had inconsistently reported having sleep problems and determined that there was insufficient data to render an objective diagnosis of sleep apnea prior to 2008.  

However, the Board notes that the timing of a diagnosis is not determinative.  It is the onset of the disease that matters.  Overall, the Board finds that although neither VA examiner rendered a favorable nexus opinion regarding the etiology of the Veteran's diagnosed sleep apnea, the evidence of record is such that, when reasonable doubt is resolved in the Veteran's favor, a finding of service connection for sleep apnea is warranted.  In this regard, the Board finds the written statement and oral testimony of the Veteran's wife, who is a registered nurse, to be highly probative.  Not only did she opine that the Veteran's sleep apnea is related to his period of active duty, but she indicated her ability to identify the symptoms of sleep apnea and stated that she had personally observed the Veteran to suffer from such symptoms since his return from overseas deployment.  Her observations are also supported by the statement and testimony of the Veteran's fellow Guardsman and friend, who also described the circumstances under which he was able to observe the Veteran while asleep.  The Board finds no basis upon which to reject these statements due to a lack or competency or credibility.  The Board also finds that as a registered nurse, the Veteran's wife is competent to render a medical opinion as to the etiology of the Veteran's sleep apnea and her opinion is supported the evidence showing a continuity of symptomatology in service.

Thus, while the evidence is not unequivocal, given the inadequate VA opinions and after reviewing all the evidence on file, the Board finds no adequate basis to reject the competent lay testimony and medical evidence of record that is favorable to the Veteran, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Thus, based on the competent and credible evidence of record regarding continuity of symptomatology and resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  



ORDER

Service connection for sleep apnea is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


